Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2022

                                      No. 04-22-00618-CV

            IN THE INTEREST OF J.M.E., C.J.V., T.A.W., R.A.C., AND S.S.H.

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00277
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant L.W. and Appellant C.V. have both filed motions for
extension of time to file their respective briefs. Their motions are GRANTED. Their respective
appellant’s briefs are due on November 28, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

       Entered this 10th day of November, 2022.

                                                                    PER CURIAM


ATTESTED TO: _______________________________
                 Michael A. Cruz,
                 Clerk of Court